PER CURIAM.
Affirmed. We agree with the trial court’s determination that the title delivered pursuant to an execution sale of real property relates back to the date of recor-dation of the judgment upon which the sale was based. See Mansfield v. Johnson, 51 Fla. 239, 40 So. 196 (Fla.1906) and Black v. Miller, 219 So.2d 106 (Fla. 3d DCA 1969). We reject appellants’ claim that the execution deed only relates back to the time of filing of a notice of levy on the judgment.
ANSTEAD, C.J., and DOWNEY and DELL, JJ., concur.